Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1-3, 87, 88, 172 have been amended, claims 73, 74 and 79 canceled and claims 175-178 added as requested in the amendment filed on November 11, 2021. Following the amendment, claims 1-3, 30, 68, 87, 88, 167 and 172-178 are pending in the instant application.
2.	Claims 1-3, 30, 68, 87, 88, 167 and 172-178 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on November 11, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Information Disclosure Statement
	5.	The information disclosure statement filed on 11/11/2021 fails to comply with 37 CFR 1.98 (b)(5), which requires the following: 
 (b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.

    
Claim Objections
6.	Claims 2 and 87 stand objected to for reasons of record in section 5 of Paper mailed on July 23, 2021. Briefly, it is suggested that abbreviated terms be spelled out at their first use and in all independent claims, emphasis added, so that it is clearly understood what they stand for.
Similarly, new claim 175 is objected to reciting “MOH” without providing clear reference to the full name of the acronym. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 87 and 88, as amended, and new claims 175-178 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174754, June 22, 2017 (the ‘754 document) See also reasons of record in section 18 of Paper mailed on July 23, 2021. 
Claims 87, 88 and 175-178 are directed to methods of treating migraine and medication overuse headache in a patient by intravenous administration of an anti-CGRP antibody comprising CDR 1, 2, and 3 polypeptide sequences of SEQ ID NO: 224; SEQ ID NO: 226; and SEQ ID NO: 228, respectively; and heavy chain CDR 1, 2, and 3 polypeptide sequences of SEQ ID NO: 204; SEQ ID NO: 206; and SEQ ID NO: 208, respectively, and non-opioid analgesics. The ‘754 document teaches the anti-CGRP antibody that meets the limitations of the claims within columns 22-24, The recited antibody of the ‘754 document is disclosed for administration to treat migraine, see columns 1-3 and the whole document, alone or in combination with non-opioid analgesics, column 98, line 55. The intravenous administration 
It would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat migraine as fully disclosed by the ‘754 patent, in those patients who are also suffering from medication overuse headache because even though the ‘754 document does not recite medication overuse headache, one of ordinary skill in the art would have been motivated at least not to deny a known and fully disclosed treatment of migraine in a person who is also suffering from another type of headache. Moreover, one of ordinary skill in the art would reasonably expect the treatment to be successful for both types of pain, migraine and medication overuse headache, because the ‘574 patent explicitly teaches that the treatment is disclosed to treat various types of pain, see c. 97-98, for example, teaching treatment of pain associated with different types of pathological conditions, post-operative conditions, trauma and various types of headache specifically. 
At p. 40 of the Response, traversing the anticipation rejection, Applicant argues that claims 87 and 88, as amended, are not anticipated by the cited prior art of record because the etiology of medication overuse headache is not related to CGRP. While this has been fully considered, the argument is not persuasive because the instant specification clearly states in paragraph  [0004], “[T]his invention pertains to antibodies and fragments thereof (including Fab fragments) that specifically bind to human Calcitonin Gene Related Peptide (hereafter “CGRP”) or antibodies and fragments thereof (including Fab fragments) having that specifically bind to human Calcitonin Gene Related Peptide Receptor (hereinafter “CGRP-R”), and methods of preventing or treating diseases and disorders associated with CGRP, such as medication overuse headache, by administering said antibodies or fragments thereof”. Next, the content of 
The Examiner maintains that the prior art patent publication ‘754 makes it clear that treatment by administration of an Ab6 antibody is fully successful to treat migraine in a patient, and there is nothing in the art disparaging as not to treat migraine when is accompanied by any other type of pain; therefore successful treatment for at least migraine is fully anticipated by the cited prior art of record, wherein treatment of migraine and another type of headache is fully within grasp of an ordinary practitioner, thus making the instant invention obvious.

	
8.	Claim(s) 1-3, 30, 172 and 173 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174754, June 22, 2017 (the ‘754 document) for reasons of record in section 19 of Paper mailed on July 23, 2021. 
Applicant traverses the rejection at pp. 40-41 of the Response. Specifically, Applicant argues that, “MOH was not reasonably expected to be ameliorated by blocking CGRP before the priority date. First, as explained above in the remarks regarding the anticipation rejection, it was discovered before the priority date that, unlike in migraine, the increased headache frequency in MOH is not caused by increased CGRP levels (see Abstract of Munksgaard et al, Acts Neural Scand, 2019 Mar 139(3): 269-275, (Epub 2018 Pee 11.3). Therefore, a skilled person would have been rather disincentivized to use an anti-CGRP antibody to ameliorate MOH. In contrast, the clinical studies described in the current application unexpectedly succeeded in reducing the use of acute headache medication (see e.g., Example 5 and FIGS 43- 45 and 47-49). Remarkably, this reduction in acute headache medicine use in patients with both chronic migraine and MOH was as significant as bringing the acute 
First, Applicant does not dispute that the product recited in the instant claims is identical to product utilized in the cited prior art of record, the same anti-CGRP antibody Ab6. Next, the essence of Applicant’s argument appears to be lack of motivation of one of ordinary skill in the art at the time of filing of the instant patent application to use the anti-CGRP antibody Ab6, as fully taught by the ‘754 document for prevention and treatment of migraine, acute and chronic headache, headaches of different etiology and various types of pain in general and specifically identified, to prevent and treat medication overuse headache because of a single publication. As explained earlier, since Applicant has failed to provide a copy of the publication, reference to  IDS citation or a full citation of the publication, the content of the article cannot be evaluated by the Examiner. 
The Examiner maintains that Applicant’s own disclosure clearly states that the invention is for treatment of “treating diseases and disorders associated with CGRP, such as medication overuse headache”, [0004]. Thus, administering a medication that specifically targets CGRP and recording the resulting anticipating effect is hardly unexpected. A showing of unexpected results must be commensurate in scope with the breadth of the claims. In re Grasselli, 713 F.2d 731,743 (Fed. Cir. 1983).
Claims 1-3, 30, 172 and 173 are directed to methods of preventing or treating medication overuse headache and probable medication overuse headache in a patient by administering an anti-CGRP antibody, which is identical to the Ab6 of the ‘754 document. The antibody of the ‘754 document is disclosed for administration to prevent and treat general headaches, cluster headaches, sinus headaches, allergy-induced headaches and chronic headaches, as well as pain 
The Examiner maintains that it would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat medication overuse headache, including a probable medication overuse headache, by practicing the methods to treat general headaches, cluster headaches, sinus headaches, allergy-induced headaches, chronic headaches, pain and migraines by administering the product identical to the one recited within the instant claims, as fully disclosed by the cited art. Even though the ‘754 document does not recite medication overuse headache, one of ordinary skill in the art would have been motivated to treat a subject suffering from a headache that is associated with overuse or probable overuse of headache medication because the cited art fully teaches the treatment of broad range of headache related pathologies; therefore treatment of another type of headache would have been fully expected to be successful. Obviousness does not require absolute predictability of success, all that is required is a reasonable expectation of success.
Applicant is advised that methods of claims 1 and 2 specifically recite the preventive measure for medication overuse headache, which by broadest reasonable interpretation and consistent with the specification as filed, is a resulting effect of administration of Ab6 antibody. This raises issue under 102(1)(a), anticipation, for at least claims 1 and 2, because the cited prior art of record fully teaches treatment by administration of the identical antibody, thus preventing medication overuse headache based on inherency principle. 
9.	Claims 68, 167 and 174 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174754 in view of Warne, for reasons of record in section 20 of Paper mailed on July 23, 2021.

Applicant further argues that “Warne is a review of formulation development for protein biopharmaceuticals in general, such as different excipients, and does not refer to an anti-CGRP antibody or treatment of migraine. Therefore, Warne does not cure the deficiency of US20170174754, i.e., claims 68 and 174 should not be considered obvious over US20170174754 in view of Warne”. Applicant’s arguments have been fully considered but are not persuasive because if Warne article disclosed treatment of migraine by administration of Ab6 anti-CGRP antibody in formulation meeting all the limitations of the claims, the claims would have been properly rejected under 102, anticipation. In this case, it is the totality of the primary and the secondary references that provide a sufficiently strong case that formulation recited within the claims could be achieved by providing anti-CGRP antibody in combination with commonly known ingredients.
th edition of “Pharmaceutical Sciences”, 1995, lines 41-43 of column 102, and explains the use of isotonic agents, such as sorbitol, and various commonly used polymers. The ‘757 document does not recite the particular concentrations of L-Histidine, Sorbitol, and Polysorbate 80. It would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to produce a pharmaceutical formulation comprising about 3.1 mg L-Histidine, about 40.5 mg Sorbitol, and about 0.15 mg Polysorbate 80, and having a pH of about 5.8, for an anti-CGRP antibody of the ‘754 document because these are the most commonly used ingredients for antibody formulations, see Warne article. 
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

10.	Claims 1-3, 30, 68, 87, 88, 167 and 172-178 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 54, 59, 64-66, 98, 103 and 104 of copending Application No. 16/736,925; claims 1, 4, 12, 15, 79 and 80 of copending Application No. 16/860,239; and claims 1 and 54-70 of copending Application No. 16/793,208 (reference applications). See reasons of record in section 21 of Paper mailed on July 23, 2021. 
Conclusion

11.	No claim is allowed.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
January 10, 2022